    Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 1 of 10 PageID #: 97




                                 UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TEXAS
                                      SHERMAN DIVISION

    LA’SHADION SHEMWELL,                                   §
    in his official capacity as a city council             §
    member, and in his individual capacity as              §
    a voter in District 1, and FLORINE                     §
    HENRY, and DEBRA FULLER,                               §
                                                           §         Civil Action No. 4:20-cv-00687-SDJ
                   Plaintiffs,                             §
                                                           §         JURY DEMAND
    v.                                                     §
                                                           §
    CITY OF MCKINNEY, TEXAS,                               §
                                                           §
                   Defendant.                              §


                              DEFENDANT’S SUPPLEMENTAL BRIEF

TO THE HONORABLE JUDGE OF SAID COURT:

          Defendant City of McKinney, Texas (“City”), pursuant to this Court’s November 17, 2020

Order on Supplemental Briefing (Dkt. #14), respectfully submits this Supplemental Brief.

A.        Ripeness and Mootness

          District 1’s minority voting power was not diluted in either the 2019 home-rule charter

amendment election or the 2020 recall election because District 1 voters overwhelmingly approved

the charter amendments revising the recall process and voted to recall and remove Councilmember

Shemwell (“Shemwell”).1 As a result, no vote dilution has occurred and, hence, no justiciable

controversy exists. To be ripe, a matter requires an actual controversy. Plaintiffs assert that Blacks




1
  See Defendant’s Response to Plaintiffs’ Sur-Reply in Further Response/Opposition to Defendant City of McKinney’s
Motion to Dismiss, Dkt. #13 (“City’s Response”), at pp. 7-8. District 1 voted decisively in favor of (1) increasing the
time to circulate, and reducing the number of signatures required for, a recall petition by a margin of 58.9% (476
votes) to 41.1% (331 votes); (2) clarifying that a recall of a City Council member should be conducted in a citywide
election by 78.5% (632 votes) to 21.5% (173 votes); and (3) recalling Councilmember Shemwell by a margin of
66.24% (6,191 votes) to 33.76% (3,156 votes).


DEFENDANT’S SUPPLEMENTAL BRIEF - Page 1
    Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 2 of 10 PageID #: 98




and Hispanics constitute a majority of District 1 voters (55.6%). Plaintiffs’ Original Complaint,

Dkt. #1 (“Complaint”), ¶31. However, had the City limited the recall election to District 1 voters

(as Plaintiffs requested), Shemwell still would have been recalled in the same manner as occurred

in the citywide election. Accordingly, as a matter of law, the November 3, 2020 citywide election

to recall Shemwell did not disenfranchise or dilute the voting strength of the Black and Hispanic

voters of District 1; therefore, Plaintiffs’ claims are not yet ripe and must be dismissed.2

         In addition to ripeness, a case must not be moot. “To qualify as a case for federal court

adjudication, a case or controversy must exist at all stages of the litigation, not just at the time the

suit was filed.” Lopez v. City of Houston, 617 F.3d 336, 340 (5th Cir. 2010) (quoting Bayou Liberty

Ass’n v. U.S. Army Corps of Eng’rs, 217 F.3d 393, 396 (5th Cir. 2000)); Pool v. City of Houston,

978 F.3d 307, 313 (5th Cir. 2020) (plaintiff’s asserted interest must exist throughout the litigation).

If intervening events “make it impossible for the court to ‘grant any effectual relief,’ the case is

moot.” Id. (citing Knox v. Serv. Emps. Int’l Union, Local 1000, 567 U.S. 298, 307 (2012)). To

survive mootness, a plaintiff’s claim must be capable of repetition, yet evading review. Lopez, 617

F.3d at 340. For a challenged action to be capable of repetition, yet evading review, a reviewing

court must find that “(1) the challenged action was in its duration too short to be fully litigated

prior to its cessation or expiration, and (2) there was a reasonable expectation that the same

complaining party would be subjected to the same action.” Id. (citing Weinsten v. Bradford, 423

U.S. 147, 149 (1975)).3


2
 “A court should dismiss a case for a lack of ‘ripeness’ when the case is abstract or hypothetical.” Lopez v. City of
Houston, 617 F.3d 336, 341 (5th Cir. 2010) (citing Monk v. Huston, 340 F.3d 279, 282 (5th Cir. 2003)). If the case
presents a purely legal question, plaintiffs must show that they will suffer some injury if the court were to decline
consideration of the case. Id. (citing Texas v. United States, 497 F.3d 491, 498 (5th Cir. 2007)).

3
  To meet this second requirement, the party seeking to survive mootness “must show a ‘demonstrated probability’ or
‘reasonable expectation,’ not merely a ‘theoretical possibility,’ that it will be subject to the same government action.”
Lopez,617 F.3d at 340 (citing Libertarian Party v. Dardenne, 595 F.3d 215, 217 (5th Cir. 2010). Or put more simply,
a plaintiff must show more than that the covered entity may act in the same unlawful manner, they must show that the


DEFENDANT’S SUPPLEMENTAL BRIEF - Page 2
    Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 3 of 10 PageID #: 99




         While Plaintiffs might assert this Court is authorized to invalidate a past election to remedy

a Voting Rights Act violation, and thus avoid mootness, “such invalidation is an extraordinary

remedy that can only be employed in exceptional circumstances, usually when there has been

egregious defiance of the Voting Rights Act on the part of the covered entity.” Lopez, 617 F.3d at

340. Moreover, to void an election, courts generally require that plaintiffs seek pre-election relief.4

And while seeking pre-election relief is not always required to be able to void an election, courts

have granted this extraordinary remedy only in limited circumstances.5 Here, Plaintiffs have

repeatedly chosen not to seek pre-election relief; consequently, they are not properly positioned to

seek to strike down the election results after the fact and their case is moot.6

         The election results demonstrate that the City’s actions did not intentionally and

egregiously violate Plaintiffs’ constitutional rights or the Voting Rights Act. Further, since the

November 2020 recall election has already occurred, this Court can no longer provide the relief

Plaintiffs seek; therefore, the Court lacks the requisite basis to invalidate the election. Plaintiffs’




covered entity will act in that manner. Id. at 341 (quoting Libertarian Party, 595 F.3d at 217) (emphasis in original)).
Plaintiffs have made no such allegations in their Complaint.

4
 Toney v. White, 488 F.2d 310, 314 (5th Cir. 1973) (“We agree with the panel that the law imposes the duty on parties
having grievances based on discriminatory practices to bring the grievances forward for pre-election adjudication.”).
The public policy underpinning this tenet is that failure “to require prompt pre-election action … as a pre-requisite to
post-election relief may permit, if not encourage, parties who could raise a claim ‘to lay by and gamble upon receiving
a favorable decision of the electorate’ and then, upon losing, seek to undo the ballot results in a court action.” Id.

5
 See Rodriguez v. Bexar Cty., Tex., 385 F.3d 853, 859, n.2 (5th Cir. 2004) (“Such a remedy should only be imposed
where timely pre-election relief is either denied or precluded.”); see also Lyles v. Hale County Comm’n, No. 04-0711-
CG-M, 2005 WL 8158888 at *5 (S.D. Ala. 2005) (“The cases in which courts have set aside elections despite a
plaintiff’s failure to seek pre-election relief arose in the context of intentional racial discrimination against the
backdrop of the Civil Rights Movement.”).

6
  See Lopez, 617 F.3d at 339-42 (completion of the 2009 Houston city council election rendered moot plaintiffs’ claims
that Houston’s failure to add two city council seats, and redistricting the existing seats following mid-census
population changes, violated the Voting Rights Act and Fourteenth and Fifteenth Amendment); Hancock Cty Bd. of
Supervisors v. Ruhr, 568 Fed. Appx. 295, 298-99 (5th Cir. 2014) (completion of 2011 county elections held prior to
redistricting based upon the 2010 census rendered moot plaintiffs’ claims that the counties’ actions violated the “one
person, one vote” principle of the Fourteenth Amendment).


DEFENDANT’S SUPPLEMENTAL BRIEF - Page 3
Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 4 of 10 PageID #: 100




Voting Rights Act claim is now moot and, absent a live claim under the Act, the Court need not

consider or decide Plaintiffs’ Fifteenth Amendment claim.7

B.       Section 2 of the Voting Rights Act under Gingles

         Plaintiffs have failed to adequately plead a § 2 vote-dilution claim. First, their allegations

fail to rebut the presumption that the City acted in good faith in this matter. Second, Plaintiffs fail

to adequately plead all three required Gingles factors, and to additionally plead facts to show that

these factors impeded Black and Hispanic District 1 voters’ participation in the political process

and in electing the representatives of their choice. Thornburgh v. Gingles, 478 U.S. 30, 47 (1986).

         1.        Plaintiffs have failed to plead facts to rebut the good faith presumption of the
                   City’s actions

         When a plaintiff asserts that a law was enacted with discriminatory intent, the burden of

proof lies with the plaintiff, not the State. See Abbott v. Perez, 138 S. Ct. 2305, 2324 (2018). When

the challenge involves voting districts, as in this case, courts presume the governmental entity

acted in good faith, and a plaintiff must provide sufficient evidence to rebut this presumption. Id.

Plaintiffs here have failed to plead facts to rebut the presumption that the City acted in good faith

in submitting the proposed home-rule charter amendments revising the City Councilmember recall

process to the electorate, and in exercising its ministerial duty to call an election to recall Shemwell

upon receipt of a certified recall petition. See Complaint, passim.

         Plaintiffs’ sole evidence supporting their claims is that the Mayor and certain City

Councilmembers personally supported the adoption of the home-rule charter amendments and the



7
 If this Court finds that Plaintiffs have not sufficiently pled that the City violated § 2 of the Voting Rights Act, it need
not decide Plaintiffs’ ancillary Fifteenth Amendment claim. “It is a well-established principle governing the prudent
exercise of this Court’s jurisdiction that normally the Court will not decide a constitutional question if there is some
other ground upon which to dispose of the case.” Escambia Cty., Fla. v. McMillan, 466 U.S. 48, 51-52 (1984) (Court
declined to rule on plaintiffs’ Thirteenth, Fourteenth, and Fifteenth Amendment claims because a ruling on the Voting
Rights Act claim would moot the constitutional questions). The Voting Rights Act was passed to effectuate
enforcement of the Fifteenth Amendment. Mi Familia Vota v. Abbott, 977 F.3d 461, 469 (5th Cir. 2020).


DEFENDANT’S SUPPLEMENTAL BRIEF - Page 4
Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 5 of 10 PageID #: 101




recall of Shemwell. See id. Elected officials, however, are legally permitted to express their

personal beliefs on issues before the electorate, and statements or actions reflecting such beliefs

are protected under the First Amendment. Even if Plaintiffs’ allegations are accepted as true, such

conduct or statements do not constitute state action necessary for a successful § 2 claim, nor do

they rebut the presumption that the City’s actions were made in good faith.

       2. The Gingles Factors

       To establish a § 2 vote-dilution claim, a plaintiff must plead that: (1) a minority group is

sufficiently large and geographically compact to constitute a majority in a legislative district; (2)

the identified minority group is politically cohesive; and (3) a district’s white majority must votes

“sufficiently” as a bloc to usually defeat the minority’s preferred candidate. Cooper v. Harris, 137

S.Ct. 1455, 1460 (2017) (citing Gingles, 478 U.S. at 50-51); Lopez v. Abbott, 339 F.Supp.3d 589,

601-03 (S.D. Tex. 2018). Proof of all three threshold conditions “creates an inference that members

of the minority are in fact harmed by the challenged electoral practice, procedure, or structure.”

Id. at 601-02, citing Uno v. City of Holyoke, 72 F.3d 973, 979 (1st Cir. 1995). The inference,

however, is rebuttable, and the Gingles “totality of the circumstances” test is “the means by which

the inference of vote dilution may be rebutted or cemented.” Lopez, 339 F.Supp.3d at 602.

       a.      The mixed minority group is not sufficiently large and geographically compact

       To sustain a § 2 claim, a plaintiff must plead that the challenged practice diluted the voting

strength of a minority group in a majority-minority district. “[T]he purpose behind this requirement

is that ‘[u]nless minority voters possess the potential to elect representatives in the absence of the

challenged structure or practice, they cannot claim to have been injured by that structure or

practice.” Bartlett v. Strickland, 556 U.S. 1, 15 (2009) (citing Gingles, 478 U.S. at 50, n.17

(emphasis in original)).




DEFENDANT’S SUPPLEMENTAL BRIEF - Page 5
Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 6 of 10 PageID #: 102




        A majority-minority district is a district in which a minority group constitutes a numerical,

working majority of the voting age population. Bartlett, 556 U.S. at 13. If the minority group does

not constitute a majority, it lacks the power to elect a candidate based solely on its own votes

without assistance from other groups. Id. Section 2 serves to protect a minority group’s right to

elect its own representative, but it does not serve to protect a minority group from having to “pull,

haul, and trade to find common political purposes” to achieve its political goals. Id. (citing Johnson

v. De Grandy, 512 U.S. 997, 1020 (1994)).

        The Fifth Circuit has recognized that for purposes of a § 2 claim, a minority group may

consist of more than one distinct ethnic group, provided that the different groups live close together

and constitute an overwhelming majority.8 Plaintiffs plead that Black and Hispanic voters in

District 1 constitute a sufficiently large minority group because, according to the 2010 Census,

Blacks and Hispanics constituted 55.6% of the population of District 1. See Complaint, ¶ 31.

Specifically, they allege that District 1 is 38.3% Hispanic and 17.3% Black. See id.

        Importantly, the size of the minority group in District 1 is far smaller than those examined

in LULAC and Campos. Compare Complaint, ¶ 31, with LULAC, 817 F.2d at 1499-1500 (Black

and Hispanic population of 71.5%), and Campos, 840 F.2d at 1242-44 (Black and Hispanic

populations between 65.9% and 76.9%). The Complaint also wholly fails to state whether the

55.6% number refers to the total population or voting-age population of District 1. See Complaint,

¶ 31. As explained above, a § 2 analysis is based on voting-age population. Bartlett, 556 U.S. at

13. If the Complaint refers to total population, not voting-age population, the affected minority



8
  See Perez v. Abbott, 250 F.Supp.3d 123, 135-38 (W.D. Tex. 2017), aff’d in part, rev’d in part and remanded, 138 S.
Ct. 2305 (2018) (discussing League of United Latin Am. Citizens, Council No. 4386 v. Midland Indep. Sch. Dist.
(LULAC), 817 F.2d 1494, 1499-1500 (5th Cir. 1987), vacated on state law grounds, 829 F.2d 546 (5th Cir. 1987)
(examines district with Black and Hispanic population of 71.5%) and Campos v. City of Baytown, Tex., 840 F.2d at
1240, 1242-44 (5th Cir. 1988) (examines districts with Black and Hispanic populations between 65.9% and 76.9%));
see also Bartlett, 556 U.S. at 14-15 (39% Black voting block not sufficiently large to trigger § 2).


DEFENDANT’S SUPPLEMENTAL BRIEF - Page 6
Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 7 of 10 PageID #: 103




group likely dips well below the 50% required to sustain a § 2 claim. And, if taken as stand-alone

groups, neither Black nor Hispanic voters in District 1 likely constitute a sufficiently large enough

group to independently sustain a § 2 claim. See Bartlett, 556 U.S. at 14-15.

       b.      The mixed minority group is not politically cohesive

       To sustain a § 2 claim, a plaintiff must also plead that the affected minority group is

politically cohesive. If the affected minority group is not politically cohesive, the challenged

practice cannot thwart the minority group’s distinctive interests. Gingles, 478 U.S. at 51. Political

cohesiveness means that an identified group of voters “shares common beliefs, ideals, principles,

agendas, concerns, and the like such that they generally unite behind or coalesce around particular

candidates and issues.” League of United Latin Amer. Citizens, Council No. 4434 v. Clements, 986

F.2d 728, 744 (5th Cir. 1993) (LULAC II). “A showing that a significant number of minority group

members usually vote for the same candidates is one way of proving the political cohesiveness

necessary to a vote dilution claim.” Gingles, 478 U.S. at 56. Political cohesion within the affected

minority group can be shown by statistical evidence or unrebutted testimony of persons familiar

with the minority group in question. See id. (citing Monroe v. City of Woodville, 897 F.2d 763,

764 (5th Cir. 1990), and LULAC II, 986 F.2d at 743-44).

       To prove political cohesiveness, “plaintiffs must introduce evidence that the minority

candidate [or proposition] is … minority-preferred.” Rodriguez v. Harris Cty., Tex., 964 F. Supp.

2d 686, 754-56 (S.D. Tex. 2013), aff’d sub nom., Gonzalez v. Harris Cty., Tex., 601 F. App’x 255

(5th Cir. 2015) (citing Gingles, 478 U.S. at 67-70). Evidence of racially polarized voting can, but

does not automatically, establish political cohesiveness among a minority group. LULAC II, 986

F.2d at 744, n.5 (“If, in a certain community, white citizens vote only for candidates of type A,




DEFENDANT’S SUPPLEMENTAL BRIEF - Page 7
Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 8 of 10 PageID #: 104




while minority citizens are split in voting for candidates of types X, Y and Z, then there would be

evidence of racially polarized voting … but [not] evidence of minority political cohesiveness.”).

        While the Fifth Circuit has held that Blacks and Hispanics can constitute a politically

cohesive minority group, the plaintiff “must prove that the minorities ‘actually vote together’ in a

cohesive manner; otherwise their claim will fail.” Perez, 250 F. Supp. 3d 123, 137 (citing Campos,

840 F.2d at 1244-45). While Plaintiffs plead that Black and Hispanic voters in District 1 are

politically cohesive, see Compl. at p. 3, they fail to plead any statistical evidence or existing or

anticipated facts to support their assertion that Blacks and Hispanics in District 1 are politically

cohesive. See Complaint, passim. The only support Plaintiffs provide to support their claim is an

unsupported assertion that voting in McKinney is racially polarized because no minority candidate

has ever been elected outside of District 1. See id., ¶¶ 1, 52-56.

        Plaintiffs’ purely anecdotal evidence does not, however, adequately plead that Blacks and

Hispanic voters in District 1 are politically cohesive. First, Plaintiffs assert that a Black at-large

City Council candidate in 2017 garnered 18.01% of the vote. See Complaint, ¶ 53. Yet, according

to Plaintiffs’ 2010 Census data, Blacks and Hispanics make up 29.43% of the citywide population.

See Compl., ¶ 27. Second, the Hispanic City Councilmember cited by Plaintiffs (Councilmember

Garza) was elected in 2002, eight years before the demographics provided in the 2010 Census. See

Compl. at p. 14. In her initial election, Councilmember Garza defeated the former District 1 Black

City Councilmember, also cited by Plaintiffs, by a margin of 51% to 49%.9 Assuming Plaintiffs’

2010 Census data closely resembles District 1’s demographics in 2001, some minority group

members clearly voted for different candidates. See Compl., ¶ 31.



9
 See Accumulated Total, Combined Election Day and Early Ballots, City of McKinney Runoff Election June 2, 2001,
Runoff Election, available at https://www.collincountytx.gov/elections/election_results/Archive/2001/060201/June
2,2001 Early Voting and Election Day Statement of Votes Cast.txt.


DEFENDANT’S SUPPLEMENTAL BRIEF - Page 8
Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 9 of 10 PageID #: 105




3.      The Gingles Factors, if present, do not impede the minority group’s participation in
        the political process and their ability to elect their representatives

        Even if Plaintiffs could sufficiently plead and show all three Gingles factors, the factors

still must result in impeding the minority group’s participation in the political process and the

election of representatives of their choice. “Of course, as we reflected in Voinovich and amplify

later in this opinion, ‘the Gingles factors cannot be applied mechanically and without regard to the

nature of the claim.’” Johnson, 512 U.S. at 1007. While the presence of all three factors is generally

necessary to plead a § 2 claim, the presence of all three factors alone is not sufficient to prove such

a claim. Id. at 1011. The factors must still result in impeding the minority group’s participation in

the political process and the election of representatives of their choice. Chisom v. Roemer, 501

U.S. 380, 394-95 (1991). Plaintiffs do not allege that the affected minority group did not participate

in electing Shemwell. See Compl., passim. Based upon the June 10, 2017, McKinney City Council

District 1 election results, and the demographic information provided by Plaintiffs, the affected

minority group was presumably able to elect the representative of their choice.10

        Plaintiffs similarly do not allege that the affected minority group did not participate in

voting on the proposed home-rule charter amendments revising the City Councilmember recall

process. See Compl., passim. Based upon the May 4, 2019, McKinney Home-Rule Charter

Amendments election results and the demographic information provided by Plaintiffs, the affected

minority group presumably voted to adopt the home-rule charter amendments.11 Further, it cannot

be disputed that the affected minority group voted in the Shemwell recall election.12 And based


10
  See Election Summary Report, Runoff Elections, June 10, 2017, available at GEMS ELECTION SUMMARY
REPORT (collincountytx.gov); Complaint, ¶ 31.

11
    See Statement of Votes Cast, General and Special Elections, May 4, 2019, available at
https://www.collincountytx.gov/elections/election_results/Archive/2019/05042019/May%204,%202019%20Combin
ed%20Election%20Day%20and%20Early%20Voting%20Statement%20of%20Votes%20Cast.pdf ; Complaint, ¶ 31.
12
   See Statement of Votes Cast, Final Results, Collin County, Texas November 3, 2020, available at: November 3,
2020 Combined Statement of Votes Cast.pdf (collincountytx.gov).


DEFENDANT’S SUPPLEMENTAL BRIEF - Page 9
Case 4:20-cv-00687-SDJ Document 15 Filed 12/02/20 Page 10 of 10 PageID #: 106




upon the November 3, 2020, recall election results and the demographic information provided by

Plaintiffs, the affected minority group presumably voted to recall Shemwell as well. See id.;

Compl., ¶ 31. Black and Hispanic voters in District 1 were not disenfranchised and their votes

were not diluted. Plaintiffs have failed to plead and cannot prove a § 2 vote-dilution claim.

       C.      Conclusion

        The recall election has occurred and Shemwell has been recalled by voters from his own

District and citywide; thus, no live, justiciable controversy remains. The matter is not ripe (there

is no recall election to be enjoined) and the matter is now moot (the recall election has occurred).

Further, Plaintiffs have failed to plead the requisite § 2 vote-dilution claim factors required under

Gingles. For the reasons presented herein and in previous briefing, this case should be dismissed.

                                                      Respectfully submitted,
                                                      /s/ Kent S. Hofmeister
                                                      Kent S. Hofmeister
                                                      State Bar No. 09791700
                                                      khofmeister@bhlaw.net
                                                      Michael L. Martin
                                                      State Bar No. 24108956
                                                      mmartin@bhlaw.net
                                                      BROWN & HOFMEISTER, L.L.P.
                                                      740 East Campbell Road, Suite 800
                                                      Richardson, Texas 75081
                                                      (214) 747-6100 (Telephone)

                                                      Attorneys for Defendant
                                                      City of McKinney, Texas


                                     CERTIFICATE OF SERVICE

       I certify that on December 2, 2020, I electronically filed the foregoing document with the
Clerk of the Court for the Eastern District of Texas, Sherman Division, using the CM/ECF system,
which will send notification of such filing to all counsel who have registered with the Court.

                                                      /s/ Kent S. Hofmeister
                                                      Kent S. Hofmeister



DEFENDANT’S SUPPLEMENTAL BRIEF - Page 10
